PER CURIAM.
This is an appeal from an order denying the appellant’s application for a writ of habeas corpus. In 1941 he was convicted in a state court upon plea of guilty of the crime of assault in the second degree and was sentenced to a term of 2% to 5 years imprisonment. He took no appeal, served his term and was discharged in 1945. In 1948 he was convicted of the crime of rape and sentenced to an indeterminate term of not less than 16 years nor more than 20 years. This sentence he is now serving at Attica State Prison.
The order on appeal is correct. The record before us does not disclose that the relator exhausted state remedies, as required by 28 U.S.C.A. § 2254, nor does it raise any constitutional question as to the conviction and sentence under which he is now held in confinement. Order affirmed.